Supplement Dated October 31, 2012 to Prospectus Dated October 3, 2011 for ProtectiveAccess XL NY Prospectuses Dated October 1, 2011 for ProtectiveRewards II NY and ProtectiveRewards Elite NY Prospectus Dated April 25, 2002 for Protective Variable Annuity NY Issued by Protective Life and Annuity Insurance Company Variable Annuity Account A of Protective Life This Supplement amends certain information contained in your variable annuity contract prospectus. Please read this Supplement carefully and keep it with your prospectus for future reference. We have been advised that, on September 14, 2012, the shareholders of the Oppenheimer High Income Fund/VA (the “High Income Fund”), a series of OppenheimerVariable Account Funds approved an Agreement and Plan of Reorganization (the “Plan”) with respect to OppenheimerVariable Account Funds and the High Income Fund.Under the Plan, on October 29, 2012, substantially all of the assets of the High Income Fund were transferred to the Oppenheimer Global Strategic Income Fund/VA (“Strategic Income Fund”) and you received shares of the share class of the Strategic Income Fund corresponding to the share class that you held in the High Income Fund.As of October 29, 2012, the Sub-Account offered under your Contract that invested in the High Income Fund is now investing in the Strategic Income Fund. The Oppenheimer Strategic Income Fund has the same investment objective and investment adviser as the High Income Fund.For more information regarding the Strategic Income Fund, please refer to the information regarding the Strategic Income Fund in the prospectuses for the Fund and for your Contract. You may request a free copy of the Fund’s prospectus by visiting the OppenheimerFunds Internet website at www.oppenheimerfunds.com or by calling toll-free 1.800.225.5677.
